Paul A.




                                  Fourth Court of Appeals
                                          San Antonio, Texas
                                                  June 10, 2015

                                              No. 04-15-00329-CV

                                             Michael E. GEIGER,
                                                  Appellant

                                                          v.

                                               Paul A. HAMPEL,
                                                    Appellee

                      From the 407th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-CI-13615
                               Honorable Renee Yanta, Judge Presiding


                                                 ORDER
        On June 1, 2015, appellant filed a notice of appeal, which stated appellant is appealing
from the trial court’s April 13, 2015 judgment. 1 On June 1, 2015, appellant also filed an
affidavit of inability to pay costs in this court. It appears appellant did not file his affidavit in the
trial court.

        A party who cannot pay the costs of an appeal must file an affidavit of indigence “in the
trial court with or before the notice of appeal.” TEX. R. APP. P. 20.1(c)(1). Appellant’s affidavit
was therefore due in the trial court on June 1, 2015, the date his notice of appeal was filed, or a
motion for extension of time to file the affidavit was due in this court on or before June 16, 2015.
See id. R. 20.1(c)(1), (3).

        We construe the affidavit filed in this court on June 1, 2015, as a motion for extension of
time to file the affidavit in the trial court. The affidavit was filed within the fifteen-day deadline


1
  We note that on May 28, 2015, the district clerk filed a notification of late record in this court in which the clerk
stated: “The prose [sic] is appealing the Judge’s notes from May 11, 2015, which is not an ORDER, therefore a
Clerk’s Record will not be prepared.” First, we note that appellant’s notice of appeal specifically states he is
appealing from a judgment signed April 13, 2015. Second, and more importantly, it is not for the district clerk to
determine whether an appeal may be prosecuted or whether this court has jurisdiction over any particular appeal;
rather, that is within the province of the appellate court.” We shall, at the appropriate time, determine whether
appellant may prosecute the appeal. Accordingly, the notification of late record filed May 28, 2015, is DENIED AS
MOOT.
set forth in rule 20.1(3). See id. R. 20.1(c)(3). Accordingly, we GRANT the motion to extend
time to file an affidavit of inability to pay costs.

       We further ORDER that any contest to the affidavit of indigence must be filed in
this court on or before June 22, 2015. If no contest is timely filed, appellant will be deemed
indigent and entitled to a clerk’s record and reporter’s record without cost.

        We ORDER the clerk of this court to send copies of the affidavit and this order to
appellant, appellee, all counsel (if any), the district clerk, the court reporter, and the trial court
judge. See id. R. 20.1(d)(2). All other appellate deadlines are suspended until further order of
this court.



                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court